Case 19-01697-5-JNC       Doc 150 Filed 06/03/19 Entered 06/03/19 15:52:16             Page 1 of
                                           29



                        UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               GREENVILLE DIVISION

 CAH ACQUISITION COMPANY 16,                     Case No. 19-01227-5-JNC
 LLC, d/b/a HASKELL COUNTY
 COMMUNITY HOSPITAL                              Chapter 11

 CAH ACQUISITION COMPANY 12,                     Case No. 19-01697-5-JNC
 LLC, d/b/a FAIRFAX COMMUNITY
 HOSPITAL                                        Chapter 11

 CAH ACQUISITION COMPANY 7, LLC,                 Case No. 19-01298-5-JNC
 d/b/a PRAGUE COMMUNITY
 HOSPITAL,                                       Chapter 11

                       Debtors.

   APPLICATION OF PATIENT CARE OMBUDSMAN FOR ENTRY OF AN ORDER
     AUTHORIZING THE RETENTION AND EMPLOYMENT OF GREENBERG
       TRAURIG, LLP AS COUNSEL, NUNC PRO TUNC AS OF MAY 14, 2019

       Suzanne Koenig, the patient care ombudsman (the “Ombudsman”) appointed in the

Chapter 11 cases of CAH Acquisition Company 16, LLC, Case No. 15-01227-5, CAH Acquisition

Company 12, LLC, Case No. 19-01697-5, and CAH Acquisition Company 7, LLC , Case No. 19-

01298-5 (collectively, the “Cases”), submits this application (the “Application”) for entry of an

Order, pursuant to sections 105, 330 and 333 of title 11 of the United States Code, 11 U.S.C. §§

101 et seq. (the “Bankruptcy Code”) and Rules 2014 and 2016 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), authorizing the retention and employment of the law firm

of Greenberg Traurig, LLP (“Greenberg Traurig”), as counsel for the Ombudsman, nunc pro

tunc as of May 14, 2019. The facts and circumstances supporting this Application are as set forth

herein and in the Affidavit of Nancy A. Peterman in Support of the Application (the “Peterman

Affidavit”) annexed hereto as Exhibit A and incorporated herein by reference. In further support

of this Application, the Ombudsman respectfully represents as follows:



ADMIN 35297516v3
Case 19-01697-5-JNC       Doc 150 Filed 06/03/19 Entered 06/03/19 15:52:16               Page 2 of
                                           29



                                JURISDICTION AND VENUE

        1.     This Court has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157 and

1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2).

        2.     The statutory predicates for the relief sought herein are sections 105, 330 and 333

of the Bankruptcy Code and Bankruptcy Rules 2014 and 2016.

                                        BACKGROUND

        3.     On March 17, 2019, CAH Acquisition Company 16, LLC (“CAH 16”) filed a petition

for relief under Chapter 11 of the United States Bankruptcy Code. Thomas W. Waldrep, Jr. was

appointed as Chapter 11 Trustee on March 18, 2019.

        4.     On March 17, 2019, CAH Acquisition Company 12, LLC (“CAH 12”) filed a petition

for relief under Chapter 11 of the United States Bankruptcy Code. Thomas W. Waldrep, Jr. was

appointed as Chapter 11 Trustee on March 18, 2019.

        5.     On March 17, 2019, CAH Acquisition Company 7, LLC (“CAH 7,” collectively, with

CAH 4, CAH 16 and CAH 12, the “Debtors”) filed a petition for relief under Chapter 11 of the United

States Bankruptcy Code. Thomas W. Waldrep, Jr. was appointed as Chapter 11 Trustee on March 18,

2019.

        6.     On April 9, 2019, the Bankruptcy Administrator filed a report and recommendation

regarding the appointment of a patient care ombudsman [Docket No. 113].

        7.     On April 17, 2019, the Court entered an order regarding the appointment of a

patient care ombudsman under section 333 of the Bankruptcy Code and appointed Suzanne Koenig

of SAK Management Services, LLC (“SAK”) as the Ombudsman [Docket No. 158] for CAH 16,

Case No. 15-01227-5.



                                                2
ADMIN 35297516v3
Case 19-01697-5-JNC        Doc 150 Filed 06/03/19 Entered 06/03/19 15:52:16              Page 3 of
                                            29



       8.      On April 26, 2019, the Bankruptcy Administrator filed a Notice of Appointment of

Patient Care Ombudsman under section 333 of the Bankruptcy Code for CAH 12, LLC, Case No.

19-01697-5 and CAH 7, LLC, Case No. 19-01298-5.

                                     RELIEF REQUESTED

       9.      By this Application, the Ombudsman respectfully requests that this Court enter an

Order authorizing the Ombudsman to employ and retain Greenberg Traurig as her counsel,

pursuant to sections 105, 330 and 333 of the Bankruptcy Code, nunc pro tunc as of May 14, 2019.

       10.     The Ombudsman has determined that Greenberg Traurig has the resources and

experience necessary to represent her in these Cases. Greenberg Traurig has represented the

Ombudsman in other cases, including In re New York Westchester Square Medical Center, Chapter

11 Case No. 06-13050 (Bankr. S.D.N.Y.); In re Brotman Medical Center Inc., Case No. 07-19705

(Bankr. C.D. Cal.); In re Meridian Behavioral Health, LLC, Case No. 11-10860 (Bankr.

S.D.N.Y.), In re Christ Hospital, Case No. 12-12906 (Bankr. D. N.J.); In re ICL Holding

Company, Inc., et al., Case No. 12-13319 (Bankr. D. Del.); In re Horizon Health Center, Inc.,

Case No. 13-26348 (Bankr. D. N.J.); In re Fairmont General Hospital, Inc., et al., Case No. 13-

01054 (Bankr. N.D. W. Va.) and In re Curae Health, Inc., Case No. 18-05665 (Bankr. M.D.

Tenn.). Given the nature of these Cases and the specific duties of the Ombudsman required under

section 333 of the Bankruptcy Code, the Ombudsman believes that retention of Greenberg Traurig

is appropriate and will result in efficiencies given these past representations.

                                  SCOPE OF EMPLOYMENT

       11.     The professional services that the Ombudsman expects Greenberg Traurig to render

include, but shall not be limited to, the following:

               (a)      Representing the Ombudsman in any proceeding or hearing in the
                        Bankruptcy Court, and in any action in other courts where the rights of the
                        patients may be litigated or affected as a result of these Cases;
                                                  3
ADMIN 35297516v3
Case 19-01697-5-JNC         Doc 150 Filed 06/03/19 Entered 06/03/19 15:52:16               Page 4 of
                                             29




               (b)     Advising the Ombudsman concerning the requirements of the Bankruptcy
                       Code and Bankruptcy Rules relating to the discharge of her duties under
                       section 333 of the Bankruptcy Code;

               (c)     Advising and representing the Ombudsman in evaluating any patient or
                       healthcare related issues, including, in connection with any sale,
                       reorganization or liquidation; and

               (d)     Performing such other legal services as may be required under the
                       circumstances of these Cases in accordance with the Ombudsman’s powers
                       and duties as set forth in the Bankruptcy Code, including assisting the
                       Ombudsman with reports to the Court, fee applications or other matters.

       12.     Subject to the Court’s approval of this Application, Greenberg Traurig has

indicated that it is willing to serve as the Ombudsman’s counsel in these Cases to perform the

services described above.

                       GREENBERG TRAURIG DOES NOT HOLD
                       OR REPRESENT ANY ADVERSE INTEREST

       13.     As set forth in greater detail in the Peterman Affidavit, Greenberg Traurig has

completed a conflict check on names set forth on Exhibit 1 to the Peterman Affidavit (collectively,

the “Potentially Interested Parties”). As counsel to the Ombudsman, Greenberg Traurig does not

believe it would be adverse to any of the parties. Out of an abundance of caution, Greenberg

Traurig has attached as Exhibit 2 to the Peterman Affidavit a list of its connections with the

Potentially Interested Parties (as defined in the Peterman Affidavit).

       14.     To the best of the Ombudsman’s knowledge, based upon the Peterman Affidavit

and except as set forth herein, Greenberg Traurig (a) does not hold or represent any interest adverse

to the Debtors or its chapter 11 estates, its creditors or any other party in interest, and (b) is a

“disinterested person” as that term is defined in section 101(14) of the Bankruptcy Code. Because

Greenberg Traurig is a large firm with an international practice, the Ombudsman is aware that



                                                 4
ADMIN 35297516v3
Case 19-01697-5-JNC         Doc 150 Filed 06/03/19 Entered 06/03/19 15:52:16                Page 5 of
                                             29



Greenberg Traurig may represent, or may have represented, certain creditors of the Debtors’

estates or other parties in interest in matters unrelated to the Debtors or these Cases.

       15.     To the best of the Ombudsman’s knowledge, (a) Greenberg Traurig’s connections

with those parties listed as Potentially Interested Parties (as defined in the Peterman Affidavit) are

disclosed in the Peterman Affidavit and (b) the Greenberg Traurig professionals who will work on

this matter are not relatives of the Honorable Joseph N. Callaway, the Bankruptcy Judge presiding

over these Cases, or the Bankruptcy Administrator.

               COMPENSATION AND REIMBURSEMENT OF EXPENSES

       16.         Subject to the Court’s approval, and in accordance with section 330 of the

Bankruptcy Code, the Bankruptcy Rules, orders of the Court and the rules and other procedures

that may be fixed by the Court, the Ombudsman requests that Greenberg Traurig be compensated

on an hourly basis, in accordance with the ordinary and customary rates which are in effect on the

date the services are rendered (except as noted below), plus reimbursement of the actual and

necessary expenses Greenberg Traurig incurs, including, but not limited to, photocopies, courier

service, computer assisted research, docket and court filing fees, telecommunications, travel, court

reporting charges, and any other incidental costs advanced by the firm specifically for these

matters, at the rates commonly charged for such costs to other Greenberg Traurig clients. In

addition, Greenberg Traurig has advised the Ombudsman that it intends to seek compensation for

all time and expenses associated with its retention and SAK’s retention as a professional, including

the preparation of this Application, the Peterman Affidavit, and related documents, as well as any

monthly, interim or final fee applications for Greenberg Traurig and SAK.

       17.     Greenberg Traurig has advised the Ombudsman that its hourly rates are in the

following ranges:


                                                  5
ADMIN 35297516v3
Case 19-01697-5-JNC          Doc 150 Filed 06/03/19 Entered 06/03/19 15:52:16             Page 6 of
                                              29



                     Professional                       Rate Per Hour
                     Shareholders/Of Counsel            $420 to $950
                     Associates                         $250 to $775
                     Legal Assistants/Paralegals        $140 to $430

       18.     Greenberg Traurig has advised the Ombudsman that the current hourly rates

applicable to the principal attorneys and paralegals proposed to represent the Ombudsman are:

                     Professional                       Rate Per Hour
                     Nancy Peterman (Shareholder)       $650
                     Emily Weaver (Associate)           $455
                     Carla Greenberg (Paralegal)        $150

For purposes of this engagement only, Greenberg Traurig has agreed to reduce the hourly rate of

Ms. Peterman from $950 per hour to $650 per hour.

       19.     The Ombudsman understands that the hourly rates set forth above are subject to

periodic adjustments to reflect economic and other conditions. The hourly rates may be adjusted

upward as of January 1, 2020 and annually thereafter.

       20.     Greenberg Traurig represents the following with regard to its charges for actual and

necessary costs and expenses incurred:

               (a)       Copy charges incurred are $.10 per page, which charge is reasonable,
                         represents the cost of copy material, acquisition, maintenance,
                         storage and operation of copy machines, together with a margin for
                         recovery of cost expenditures. There is no charge for ordinary
                         printing.    In the event Greenberg Traurig utilizes outside
                         copier/printing services for high volume projects, such copy/print
                         charges will also be charged at the rate charged by such outside
                         service provider.
               (b)       There will be no charge for long distance telephone calls.
               (c)       Greenberg Traurig utilizes Westlaw and Lexis for online legal
                         research. Online legal research is not a profit center for Greenberg
                         Traurig, and charges for such research are billed to the client as a
                         percentage usage of Greenberg Traurig’s monthly contract rate.
               (d)       Greenberg Traurig utilizes Soundpath Conferencing Services to host
                         conference calls. The costs charged by Soundpath are passed


                                                   6
ADMIN 35297516v3
Case 19-01697-5-JNC      Doc 150 Filed 06/03/19 Entered 06/03/19 15:52:16              Page 7 of
                                          29



                     through directly to Greenberg Traurig’s clients without any markup.
                     Thus, conference calls are not a profit center for Greenberg Traurig.

                                    BASIS FOR RELIEF

       21.     Courts have approved the engagement of professionals by the court-appointed

Ombudsman pursuant to sections 330 and 333 of the Bankruptcy Code. See In re Illinois Skin,

Inc., Chapter 7 Case No. 06-16098 (MB) (Bankr. N.D. Ill.); In re Dari Ann Ungaretti, Chapter 7

Case No. 06-16094 (MB) (Bankr. N.D. Ill.); In re Bayonne Medical Center, Chapter 11 Case No.

07-15195 (Bankr. D. N.J.); In re New York Westchester Square Medical Center, Chapter 11 Case

No. 06-13050 (Bankr. S.D.N.Y.); In re Atlantic Health Services, Inc., Chapter 11 Case No. 06-

10356 (PM) (Bankr. D. Md.); In re Upland Surgical Institute, Chapter 11 Case No. 06-11298

(Bankr. S.D. Cal.); In re Brotman Medical Center Inc., Case No. 07-19705 (Bankr. C.D. Cal.); In

re Meridian Behavioral Health, LLC, Case No. 11-10860 (Bankr. S.D.N.Y.); In re Christ Hospital,

Case No. 12-12906 (Bankr. D. NJ); In re ICL Holding Company, Inc., et al., Case No. 12-13319

(Bankr. D. Del.); In re Horizon Health Center, Inc., Case No. 13-26348 (Bankr. D. N.J.); In re

Fairmont General Hospital, Inc., et al., Case No. 13-01054 (Bankr. N.D. W. Va.) and In re Curae

Health, Inc., Case No. 18-05665 (Bankr. M.D. Tenn.).

       22.     Furthermore, section 330 specifically provides that the Court may award an

ombudsman appointed under section 333 “reasonable compensation for actual, necessary services

rendered by the trustee, examiner, ombudsman, professional person, or attorney and by any

paraprofessional person employed by any such person.”          Section 333 specifically grants

bankruptcy courts authority to compensate the professionals of the Ombudsman.

       23.     Other authority exists to grant this Application and approve counsel for the

Ombudsman. The appointment of a patient care ombudsman is analogous to the appointment of

an examiner, and, in many cases, courts have routinely authorized examiners to employ

                                               7
ADMIN 35297516v3
Case 19-01697-5-JNC        Doc 150 Filed 06/03/19 Entered 06/03/19 15:52:16                Page 8 of
                                            29



professionals notwithstanding the absence of express authorization in the Bankruptcy Code for

such employment, pursuant to section 105. See, e.g., In re Tribune Co., Case No. 08-1311 (KJC)

Order Authorizing the Retention of Klee, Tuchin, Bogdanoff & Stern LLP as Counsel to the

Examiner Nunc Pro Tunc to April 30, 2010 [Docket No. 4498] (Bankr. D. Del., May 19, 2010); In

re Southmark Corp., 113 B.R. 280, 283 (Bankr. N.D. Tex. 1990) (authorizing examiner to retain

professionals where appropriate to carry out the provisions of the Bankruptcy Code); In re Tighe

Mercantile, Inc., 62 B.R. 995, 1000 (Bankr. S.D. Cal. 1986) (“This Court holds that in appropriate

circumstances, a bankruptcy court may rely on § 105(a) to authorize examiners to employ

professional persons.”); 7 Collier on Bankruptcy, ¶ 1104.03[5], at 1104-49-50 (15th ed. rev. 2006)

(Recognizing that, although the Bankruptcy Code does not expressly authorize examiners to retain

professionals to assist in investigations, “it may be preferable to authorize an examiner to retain

professionals when necessary for a complete investigation.”)

       24.     Thus, the Application should be granted by this Court to allow the Ombudsman to

employ Greenberg Traurig to assist her in the fulfillment of her duties in these Cases. See generally

3 Collier on Bankruptcy, ¶ 333.05[1], at 1 (15th ed. rev. 2006) (“If the healthcare business is large

or complicated, the ombudsman could be expected to retain professionals to assist in the discharge

of the ombudsman’s duties.”).

                   NUNC PRO TUNC RETENTION AS OF MAY 14, 2019

       25.     The Ombudsman requests that Greenberg Traurig’s retention be made nunc pro

tunc as of May 14, 2019 in order to allow Greenberg Traurig to be compensated for the work it

has performed for the Ombudsman since her appointment, but prior to the Court’s consideration

of this Application.

                                             NOTICE


                                                 8
ADMIN 35297516v3
Case 19-01697-5-JNC        Doc 150 Filed 06/03/19 Entered 06/03/19 15:52:16                Page 9 of
                                            29



          26.   Notice of this Application has been provided to all parties who (a) receive notice in

 this case via electronic ECF notification, (b) the Bankruptcy Administrator; (c) the Trustee; (d)

 counsel for the Trustee; and (e) any party that has requested notice pursuant to Bankruptcy Rule

 2002.

          27.   No previous motion for the relief sought herein has been made to this or any other

 court.

          WHEREFORE, based upon the foregoing, the Ombudsman respectfully requests that the

Court enter an order (a) granting this Application, (b) authorizing the Ombudsman to retain and

employ Greenberg Traurig, nunc pro tunc as of May 14, 2019, and (c) granting such other and

further relief as this Court may deem just and proper.

Dated: June 3, 2019

                                       SUZANNE KOENIG, AS COURT APPOINTED
                                       PATIENT CARE OMBUDSMAN


                                       By: /s/ Suzanne A. Koenig
                                             Suzanne A. Koenig, solely in her capacity as
                                             Patient Care Ombudsman




                                                  9
ADMIN 35297516v3
Case 19-01697-5-JNC        Doc 150 Filed 06/03/19 Entered 06/03/19 15:52:16               Page 10 of
                                            29



                                 CERTIFICATE OF SERVICE

         I hereby certify that on June 3, 2019, a true and correct copy of the foregoing was sent via
 this Courts ECF notification system to all parties who are registered to receive ECF notification in
 these cases and via United States, postage paid, first class mail to the following:

  Marjorie K. Lynch                                 Terri L. Gardner
  434 Fayetteville St.                              Nelson Mullins Riley &
  Suite 640                                         Scarborough, LLP
  Raleigh, NC 27601                                 4140 Parklake Avenue, Suite 200
  Bankruptcy Administrator                          Raleigh, NC 27612
                                                    Counsel for Petitioning Creditors

  Katherine M. McCraw                               Thomas W. Waldrep, Jr.
  Assistant Attorney General                        Waldrep LLP
  N.C. Department of Justice                        101 S Stratford Road, Suite 210
  Post Office Box 629                               Winston-Salem, NC 27104
  Raleigh, NC 27602-0629                            Trustee
  Counsel for NC DHHS/DHB

  CAH Acquisition Company #1, LLC                   CAH Acquisition Company #1, LLC
  c/o Corporation Service Company,                  c/o Hospital Management Consulting, LLC
  Registered Agent                                  Attn: Lawrence J. Arthur
  2626 Glenwood Avenue, Suite 550                   4254 N. Oak Trafficway
  Raleigh, NC 27608                                 Kansas City, MO 64116

  James W. Schaffer, President                      Dennis L. Davis, Esq.
  CAH Acquisition Company #1, LLC                   Stinson Morrison Hecker LLP
  958 US Highway 64                                 1201 Walnut, Suite 2900
  East Plymouth, NC 28962                           Kansas City, MO 64106

  Shane Reed                                        Curtis S. Potter
  Director/Credit A/R Escalation Finance            Washington County
  Medline Industries, Inc.                          County Manager/Attorney
  Three Lakes Drive                                 PO Box 1007
  Northfield, IL 60093                              Plymouth, NC 27962

  Robert Venable, M.D.                              Frank Smith, Esq.
  PO Box 1026                                       FMS Lawyer PL
  Plymouth, NC 27962                                9900 Stirling Road, Suite 226
                                                    Cooper City, FL 33024

  Eric L. Johnson                                   Baxter Healthcare
  Spencer Fane LLP                                  1 Baxter Pkwy, DE3-2E
  1000 Walnut, Suite 1400                           Deerfield, IL 60015-4633
  Kansas City, MO 64106


 ADMIN 35297516v3
Case 19-01697-5-JNC          Doc 150 Filed 06/03/19 Entered 06/03/19 15:52:16       Page 11 of
                                              29



  U.S. Bankruptcy Court                         American Red Cross Blood Services
  300 Fayetteville Street, 4th Floor            PO Box 905890
  P.O. Box 791                                  Charlotte, NC 28290
  Raleigh, NC 27602-0791

  Amerisource Bergen                            Beckman Coulter, Inc.
  PO Box 5804                                   Dept. Ch. 10164
  New York, NY 10087                            Palatine, IL 60550

  CPSI                                          Creekridge Capital
  6600 Wall Street                              PO Box 1880
  Mobile, AL 36695                              Minneapolis, MN 55480

  Dominion North Carolina Power                 ER, LLC
  PO Box 26543                                  9724 Kingston Pike #1300
  Richmond, VA 23290                            Knoxville, TN 37922

  Fisher Healthcare                             iHealthcare, Inc.
  300 Industry Drive                            3901 NW 28th Street - 2nd Floor
  Pittsburgh, PA 15275                          Miami, FL 33142

  Landmark National Bank                        LGMG, LLC
  PO Box 308                                    11063 D S Memorial Drive #483
  Manhattan, KS 66502                           Tulsa, OK 74133

  McKesson Corporation                          McNair Oil Co.
  1950 Stemmons FWY #5010                       PO Box 881
  Dallas, TX 75207                              Plymouth, NC 27962

  Medline Industries, Inc.                      Phusion Marketing Group
  PO Box 382075                                 5051 NW 13th Avenue, Suite G
  Pittsburgh, PA 15251                          Pompano Beach, FL 33064

  Quest Diagnostics                             Ramp Plymouth, PA
  PO Box 740736                                 3 Traveller Lane
  Atlanta, GA 30374                             New Bern, NC 28562

  Town of Plymouth                              Western Healthcare, LLC
  PO Box 806                                    PO Box 203152
  Plymouth, NC 27962                            Dallas, TX 75320

 /s/ Brian R. Anderson
 Brian R. Anderson




 ADMIN 35297516v3
Case 19-01697-5-JNC   Doc 150 Filed 06/03/19 Entered 06/03/19 15:52:16   Page 12 of
                                       29




                                EXHIBIT A
                           PETERMAN AFFIDAVIT




 ADMIN 35297519v3
Case 19-01697-5-JNC              Doc 150 Filed 06/03/19 Entered 06/03/19 15:52:16                           Page 13 of
                                                  29



                           UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  GREENVILLE DIVISION

     CAH ACQUISITION COMPANY 16,                              Case No. 19-01227-5-JNC
     LLC, d/b/a HASKELL COUNTY
     COMMUNITY HOSPITAL                                       Chapter 11

     CAH ACQUISITION COMPANY 12,                              Case No. 19-01697-5-JNC
     LLC, d/b/a FAIRFAX COMMUNITY
     HOSPITAL                                                 Chapter 11

     CAH ACQUISITION COMPANY 7, LLC,                          Case No. 19-01298-5-JNC
     d/b/a PRAGUE COMMUNITY
     HOSPITAL,                                                Chapter 11

                               Debtors.

             AFFIDAVIT OF NANCY A. PETERMAN IN SUPPORT OF THE
       APPLICATION OF THE PATIENT CARE OMBUDSMAN FOR ENTRY OF AN
     ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF GREENBERG
          TRAURIG, LLP AS COUNSEL, NUNC PRO TUNC AS OF MAY 14, 2019

           I, Nancy A. Peterman, being duly sworn, depose and say:

           1.       I am a shareholder at the law firm of Greenberg Traurig, LLP (“Greenberg

 Traurig”). I submit this affidavit (the “Affidavit”) on behalf of Greenberg Traurig in support of

 the application (the “Application”) 1 of Suzanne Koenig as Patient Care Ombudsman (the

 “Ombudsman”) appointed in the Chapter 11 cases of CAH Acquisition Company 16, LLC, Case

 No. 15-01227-5, CAH Acquisition Company 12, LLC and Case No. 19-01697-5, and CAH

 Acquisition Company 7, LLC , Case No. 19-01298-5 (collectively, the “Cases”), for entry of an

 Order, pursuant to sections 105, 330 and 333 of title 11 of the United States Code, 11 U.S.C. §§

 101-1532 (the “Bankruptcy Code”) and Rules 2014 and 2016 of the Federal Rules of Bankruptcy

 Procedure (the “Bankruptcy Rules”), authorizing the retention and employment of Greenberg



 1
     Capitalized terms used herein but not otherwise defined shall have those meanings set forth in the Application.


 ADMIN 35297519v3
Case 19-01697-5-JNC               Doc 150 Filed 06/03/19 Entered 06/03/19 15:52:16                          Page 14 of
                                                   29



 Traurig, as counsel for the Ombudsman, nunc pro tunc as of May 14, 2019. Except as otherwise

 indicated herein, I have personal knowledge of the matters set forth herein and, if called as a

 witness, would testify competently thereto.2

                            QUALIFICATIONS OF GREENBERG TRAURIG

            2.       Greenberg Traurig has substantial experience representing the Ombudsman in her

 capacity as a patient care ombudsman in other cases.

                          GREENBERG TRAURIG’S DISINTERESTEDNESS

            3.       To the best of my knowledge and information after due inquiry, except as disclosed

 herein, Greenberg Traurig has no connections with the Debtors, their creditors, any other party in

 interest herein or their respective attorneys or professionals, and does not hold or represent any

 entity having an adverse interest in connection with these Cases, except as disclosed herein. For

 so long as Greenberg Traurig represents the Ombudsman, and absent further Order of this Court,

 Greenberg Traurig will not represent any entity other than the Ombudsman in connection with

 these Cases.

            4.       As more fully described hereinafter, Greenberg Traurig maintains a computer client

 database (the “Client Database”) containing the names of all of Greenberg Traurig’s current and

 former clients and, where practical, the known affiliates of those clients. In connection with

 preparing this Declaration, Greenberg Traurig submitted to, and checked against, that Client

 Database all of the names set forth on Exhibit 1 attached hereto and incorporated herein by

 reference (collectively, the “Potentially Interested Parties”).

            5.       This inquiry revealed that certain of the Potentially Interested Parties are current or

 former Greenberg Traurig clients (the list of such clients is attached hereto as Exhibit 2 and is



 2
     Certain of the disclosures herein relate to matters within the knowledge of other attorneys at Greenberg Traurig.

 ADMIN 35297519v3
Case 19-01697-5-JNC         Doc 150 Filed 06/03/19 Entered 06/03/19 15:52:16                 Page 15 of
                                             29



 incorporated herein by reference, and is referred to herein as the “Client Match List”). Through

 the information generated from the above-mentioned computer inquiry, and through follow-up

 inquiries with Greenberg Traurig attorneys responsible for certain clients listed on the Client

 Match List to the extent necessary, Greenberg Traurig determined that the representation of those

 clients on the Client Match List concerned matters unrelated to the Debtors or these Cases.

        6.      In addition to those disclosures on Exhibit 2, Greenberg Traurig currently

 represents Ms. Koenig, as ombudsman, receiver and in other capacities in matters unrelated to the

 Debtors or these Cases. Greenberg Traurig also currently represents SAK Management Services,

 LLC in matters unrelated to the Debtors or these Cases.

        7.      Greenberg Traurig maintains and systematically updates its Client Database in the

 ordinary course of business, and it is the regular practice of Greenberg Traurig to make and

 maintain these records. The Client Database maintained by Greenberg Traurig is designed to

 include every matter on which Greenberg Traurig is now or has been engaged, the entity by which

 Greenberg Traurig is now or has been engaged and, in each instance, the identity of related parties

 and adverse parties and the attorney at Greenberg Traurig that is knowledgeable about such matter.

 It is the policy of Greenberg Traurig that no new matter may be accepted or opened without

 completing and submitting to those charged with maintaining the Client Database the information

 necessary to check each such matter for conflicts, including the identity of the prospective client,

 the matter, and related and adverse parties. Accordingly, the Client Database is regularly updated

 for every new matter undertaken by Greenberg Traurig.

        8.      As expected, with more than 2,000 lawyers internationally, Greenberg Traurig

 necessarily has connections with certain creditors and other parties in interest. To the fullest extent

 possible, those connections as known or discovered to date are disclosed in this Declaration or



 ADMIN 35297519v3
Case 19-01697-5-JNC         Doc 150 Filed 06/03/19 Entered 06/03/19 15:52:16                Page 16 of
                                             29



 Exhibit 2 attached hereto. However, in addition to the connections disclosed herein and in Exhibit

 2, Greenberg Traurig and certain of its shareholders, counsel and associates may have in the past

 represented, may currently represent, and likely in the future will represent parties in interest of

 the Debtors in connection with matters unrelated to the Debtors or these Cases. Moreover,

 Greenberg Traurig appears in many cases, proceedings, and transactions involving different

 attorneys, financial consultants and investment bankers, some of which may now or in the future

 represent the Potentially Interested Parties or other parties in interest in these Cases. From time to

 time, Greenberg Traurig will review its disclosures in these Cases and in the event that additional

 material connections are discovered, Greenberg Traurig will disclose such information to the Court

 on notice to parties in interest and the Bankruptcy Administrator.

        9.      None of Greenberg Traurig’s representations of parties in interest in these Cases

 comprise a material component of Greenberg Traurig’s practice, nor does it represent such parties

 on any issue relating to the Debtors or their estates.

        10.     Based on the foregoing and except as set forth herein, neither I, Greenberg Traurig,

 nor any shareholder, of counsel, or associate thereof, insofar as I have been able to ascertain based

 on the information currently available to me, represent any interest adverse to the Debtors in the

 matters upon which Greenberg Traurig is to be engaged. To the best of my knowledge, information

 and belief, Greenberg Traurig is a “disinterested person” as that term is defined in section 101(14)

 of the Bankruptcy Code in that Greenberg Traurig, its shareholders, of counsel and associates:

                (a)     are not creditors, equity security holders or insiders of the Debtors;

                (b)     are not, and were not within two years before the date of filing of the
                        Debtors chapter 11 petitions, a director, officer, or employee of the Debtors;
                        and

                (c)     do not have an interest materially adverse to the interest of the estate or of
                        any class of creditors or equity security holders, by reason of any direct or


 ADMIN 35297519v3
Case 19-01697-5-JNC         Doc 150 Filed 06/03/19 Entered 06/03/19 15:52:16                Page 17 of
                                             29



                         indirect relationship to, connection with, or interest in, the Debtors, or for
                         any other reason.

        11.     Based upon my knowledge, no member of Greenberg Traurig is a relative of the

 Honorable Joseph N. Callaway, the Bankruptcy Judge presiding over these Cases, or the

 Bankruptcy Administrator.

                                   SCOPE OF EMPLOYMENT

        12.     The professional services that the Ombudsman expects that Greenberg Traurig will

 be called upon to render include, but shall not be limited to, the following:

                (a)      Representing the Ombudsman in any proceeding or hearing in the
                         Bankruptcy Court, and in any action in other courts where the rights of the
                         patients may be litigated or affected as a result of these Cases;

                (b)      Advising the Ombudsman concerning the requirements of the Bankruptcy
                         Code and Bankruptcy Rules relating to the discharge of her duties under
                         section 333 of the Bankruptcy Code;

                (c)      Advising and representing the Ombudsman in evaluating any patient or
                         healthcare related issues, including, in connection with any sale,
                         reorganization or liquidation; and

                (d)      Performing such other legal services as may be required under the
                         circumstances of these Cases in accordance with the Ombudsman’s powers
                         and duties as set forth in the Bankruptcy Code, including assisting
                         Ombudsman with reports to the Court, fee applications or other matters.

                COMPENSATION AND REIMBURSEMENT OF EXPENSES

        13.     Greenberg Traurig intends to apply for compensation for professional services

 rendered in connection with these Cases subject to the approval of the Court and in compliance

 with applicable provisions of the Bankruptcy Code, Bankruptcy Rules, and Orders of the Court,

 on an hourly basis, plus reimbursement of actual, necessary expenses and other charges incurred

 by Greenberg Traurig.




 ADMIN 35297519v3
Case 19-01697-5-JNC        Doc 150 Filed 06/03/19 Entered 06/03/19 15:52:16                Page 18 of
                                            29



        14.     Greenberg Traurig has advised the Ombudsman that its hourly rates for

 professionals are in the following ranges:

                Professional                         Rate Per Hour
                Shareholders                         $420 to $950
                Of Counsel                           $330 to $950
                Associates                           $250 to $775
                Legal Assistants/Paralegals          $140 to $430
 Greenberg Traurig has advised the Ombudsman that the current hourly rates applicable to the

 principal attorneys and paralegals proposed to represent the Ombudsman are:

               Professional                      Rate Per Hour
               Nancy Peterman (Shareholder)      $650
               Emily Weaver (Associate)          $455
               Carla Greenberg (Paralegal)       $150
 For purposes of this engagement only, Greenberg Traurig has agreed to reduce the hourly rate of

 Ms. Peterman from $950 per hour to $650 per hour.

        15.     The Ombudsman understands that the hourly rates set forth above are subject to

 periodic adjustments to reflect economic and other conditions. The hourly rates may be adjusted

 upward as of January 1, 2020 and annually thereafter.

        16.     The hourly rates set forth above are Greenberg Traurig’s standard hourly rates for

 work of this nature, except as otherwise noted. These rates are set at a level designed to fairly

 compensate Greenberg Traurig for its work. It is Greenberg Traurig’s policy to charge its clients

 in all areas of practice for all other expenses incurred in connection with the representation. The

 expenses charged to clients include, among other things, mail and express mail charges, special or

 hand delivery charges, photocopying charges, travel expenses, computerized research, and

 transcription costs. Greenberg Traurig will charge the Debtors’ estate for these expenses in a

 manner and at rates consistent with charges made generally to Greenberg Traurig’s clients.

 Greenberg Traurig believes that these expenses should fairly be charged to the clients incurring

 them rather than to increase the hourly rates and spread the expenses among all clients. In addition,

 ADMIN 35297519v3
Case 19-01697-5-JNC         Doc 150 Filed 06/03/19 Entered 06/03/19 15:52:16             Page 19 of
                                             29



 Greenberg Traurig has advised the Ombudsman that it intends to seek compensation for all time

 and expenses associated with its retention and SAK Management Services, LLC’s (“SAK”)

 retention as a professional, including the preparation of this Application, the Peterman Affidavit,

 and related documents, as well as any monthly, interim or final fee applications for Greenberg

 Traurig and SAK.

        17.     Greenberg Traurig represents the following with regard to its charges for actual and

 necessary costs and expenses incurred:

                (a)    Copy charges incurred are $.10 per page, which charge is reasonable,
                       represents the cost of copy material, acquisition, maintenance,
                       storage and operation of copy machines, together with a margin for
                       recovery of cost expenditures. There is no charge for ordinary
                       printing.    In the event Greenberg Traurig utilizes outside
                       copier/printing services for high volume projects, such copy/print
                       charges will also be charged at the rate charged by such outside
                       service provider.
                (b)    There will be no charge for long distance telephone calls.
                (c)    Greenberg Traurig utilizes Westlaw and Lexis for online legal
                       research. Online legal research is not a profit center for Greenberg
                       Traurig, and charges for such research are billed to the client as a
                       percentage usage of Greenberg Traurig’s monthly contract rate.
                (d)    Greenberg Traurig utilizes Soundpath Conferencing Services to host
                       conference calls. The costs charged by Soundpath are passed
                       through directly to Greenberg Traurig’s clients without any markup.
                       Thus, conference calls are not a profit center for Greenberg Traurig.
        18.     Other than as set forth herein, there is no proposed arrangement to compensate

 Greenberg Traurig. Greenberg Traurig has not shared, nor agreed to share (a) any compensation

 it has received or may receive with any other party or person, other than with the shareholders,

 counsel and associates of Greenberg Traurig, or (b) any compensation another person or party has

 received or may receive.




 ADMIN 35297519v3
Case 19-01697-5-JNC   Doc 150 Filed 06/03/19 Entered 06/03/19 15:52:16   Page 20 of
                                       29
Case 19-01697-5-JNC          Doc 150 Filed 06/03/19 Entered 06/03/19 15:52:16   Page 21 of
                                              29



                                           EXHIBIT 1

                                   Potentially Interested Parties

 Debtors
 CAH Acquisition Company #1, d/b/a Washington County Hospital
 CAH Acquisition Company #2, d/b/a Oswego Community Hospital
 CAH Acquisition Company #3, d/b/a Horton Community Hospital
 CAH Acquisition Company #4, d/b/a Drumright Regional Hospital
 CAH Acquisition Company 6, d/b/a I-70 Community Hospital
 CAH Acquisition Company 7, d/b/a Prague Community Hospital
 CAH Acquisition Company 12, d/b/a Fairfax Community Hospital
 CAH Acquisition Company 16, d/b/a Haskell County Community Hospital

 Petitioning Creditors
 Medline Industries, Inc.
 Robert Venable M.D.
 Washington County, North Carolina

 Chapter 11 Trustee/Professionals
 Thomas W. Waldrep, Jr.
 Waldrep LLP
 Grant Thornton LLP

 Secured Creditor
 First Capital Corporation

 All Creditors
 !Healthcare, Inc.
 2H Refrigeration
 3M Company
 A&B Eco Safe Pest Control Inc.
 AANA
 Abbott Diabetes Care, Inc.
 Abbott Laboratories, Inc.
 Accountable Healthcare Staffing
 Accurad Medical Imaging
 Accuratenow
 Addtronics
 Aesculap, lnc.
 Air Comfort, Inc.
 Air Products and Chemicals
 Airco Service Inc.
 Airgas Mid South, Inc.
 Airgas USA, LLC
 AIV, Inc.
 Al Witt Microscope Service

 ADMIN 35297519v3
Case 19-01697-5-JNC      Doc 150 Filed 06/03/19 Entered 06/03/19 15:52:16   Page 22 of
                                          29



 Alco Sales and Service
 Alere North America
 Alere North America, Inc.
 Allesco
 American Association of Bioanalyst
 American Proficiency Institute
 American Screening Corporation
 Anthony Technology, LLC
 APS Fireco Tulsa
 Arnett Carbis Toothman, LLP
 AT&T
 Bayer Healthcare
 Beckman Coulter
 Beckman Coulter, Inc.
 Bennac Supply - McAlester
 BH Media Group
 Biote Medical LLC
 Boston Scientific Corp.
 Boyce & Bynum Pathology Lab
 Briggs Corporation
 Brooks Grease Service
 Bulbs.com Inc.
 Cadmet, lnc.
 Camelot Financial Services
 Cardinal Health 411
 Cardinal Health-Pharm
 Care 24/7, LLC
 Careexpand, LLC
 Carefusion Solutions, LLC
 Cerner Corporation
 Channing Bete Company, Inc.
 Chemical Systems, Inc.
 Chief Diagnostic Services, lnc.
 Cimarron Glas & Overhead Door
 CIP Consulting
 City of Drumright
 Classey Drumright Floral, LLC
 Clia Laboratory Program
 Clinical Pathology Laboratories
 Cola Inc.
 College of American Pathologists
 Commercial Medial Electronics
 Compliancesigns Inc.
 Connections and More Inc.
 CPSI
 CR Bard, Inc.


 ADMIN 35297519v3
Case 19-01697-5-JNC     Doc 150 Filed 06/03/19 Entered 06/03/19 15:52:16   Page 23 of
                                         29



 Creek County EMS District
 Creek County Treasurer
 Culligan of Tulsa
 Cushing Fire & Ambulance Service
 Cushing Plumbing Co.
 DE Lage Landen
 De Lage Landen Financial Services
 DEA Headquarters
 Delphia Publishing LLC
 DH Pace Company Inc.
 Diagnostic Health Service
 Diagnostic Imaging Assoc. Inc.
 Diamedical USA Equipment
 Diamedical USA Equipment, LLC
 Discovery Bank
 Double G. Rentals LLC
 Drugs of Abuse Testing Lab
 Drumright Auto Supply
 Drumright Chamber of Commerce
 Drumright Regional Hospital
 Ecolab, Inc.
 Economy Supply, Inc.
 Empower HMS
 Endex, Inc. of Tulsa
 EPower Doc, Inc.
 EPS, Inc.
 Evoqua Water Technologies, LLC
 Experien Health
 Farnam Street
 Farnam Street Financial Inc.
 Favco Electric
 Federal Corporation
 Federal Express
 Fedex
 First Financial Corp.
 First Liberty
 Flag and Flagpole Express
 Flags USA LLC
 Foundation Radiology Group
 Future Health Concepts, Inc.
 Gage Lucky 13, LLC
 GE Healthcare
 GE Healthcare Fin Services
 GE Medical Systems
 Gemino Healthcare Finance
 Glaxosmithklin


 ADMIN 35297519v3
Case 19-01697-5-JNC     Doc 150 Filed 06/03/19 Entered 06/03/19 15:52:16   Page 24 of
                                         29



 Global Equipment Company
 Grainger
 Green Electrical Supply
 H.E.R.C.
 Heartland Pathology Consultant
 Heldebrandt Consulting LCL
 Helga Price PA
 Helmer
 Hillcrest Medical Center
 HMS Health LLC
 Horiba Instruments, Inc.
 Hospira Worldwide, Inc.
 Hot Shot Power Washing, Inc.
 Idexx Distribution
 In-House Labs, LLC
 Iron Mountain Inc.
 J&J Health Care System, Inc.
 James R. Beymer DO
 Joe C. Hall, OBA No. 13643
 Katom Restaurant Supply Inc.
 Kay Supply LLC
 Keith & Associates, lnc.
 Keith Plummer
 Klaus lnc.
 Laboratory Consultant Solution
 Laboratory Supply Company
 Landauer Inc.
 Larry Murphy RPH
 LGMG, LLC
 Lighthouse Recruiting LLC
 Locke Supply Co.
 Love Beal & Nixon PC
 Loyal Loans
 Luminous of Oklahoma, LLC
 M&T Bank
 Maine Standards Company LLC
 MASSCO
 Mastercraft Boiler
 Matheson Tri-Gas
 Mays & Associates Inc.
 McKesson Corporation
 McKesson Corporation-RX
 McKesson Medical Surgical
 ME3 Oilfield Services, LLC
 Medassure
 Medassure Oklahoma


 ADMIN 35297519v3
Case 19-01697-5-JNC      Doc 150 Filed 06/03/19 Entered 06/03/19 15:52:16   Page 25 of
                                          29



 Med-Dose Incorporation
 Medical Imaging Solutions Int
 Medline
 Medtronic USA
 Medusind Solutions of Oklahoma
 Merry X-ray Chemical Corp.
 Midland
 Miller Office Equipment
 Missouri Network Alliance, LLC
 Motorola Solutions Inc.
 Murphy's Drug
 Novitas Solutions - Part A
 Novitas Solutions, Inc.
 Now Transcription, LLC
 Nustep, Inc.
 Office Depot, Inc.
 OG&E
 OK Bureau of Narcotics & Drugs
 OK Centralized Support Registr
 OK State Department of Health
 Oklahoma Blood Institute
 Oklahoma Chiller Corporation
 Oklahoma Department of Labor
 Oklahoma Hospital Association
 Oklahoma Natural Gas Co.
 Oklahoma Osteopathic Associates
 Oklahoma State Board Pharmacy
 Oklahoma State Dept. of Health
 Oklahoma Tax commission
 Olympus America Inc.
 Opti Medical Systems, Inc.
 Ortho-Clinical Diagnostics, Inc.
 P&K Equipment Co.
 Passport Health Communications, Inc.
 Patterson Medical
 Physicians Record Company
 Pied Piper Services of NA, LLC
 Pipette.Com
 Pitney Bowes
 PMIC
 Pointer Communications
 Precision Lens
 Psychiatric Medical Care
 Quality Systems, Inc.
 Quill.com
 Radiological Solutions


 ADMIN 35297519v3
Case 19-01697-5-JNC     Doc 150 Filed 06/03/19 Entered 06/03/19 15:52:16   Page 26 of
                                         29



 Radsource, LLC
 Reboot, Inc.
 Reboot, lnc./HIPP A Guard
 Recall Secure Destruction
 Regional Finance Co of OK
 Reliance Wholesale, Inc.
 Respironics, Inc.
 Rural Community Hospital of America
 Rural HospacquisitionLL
 Scican, Inc.
 See the Traincr-Bellvue
 Selectforce, Inc.
 Servpro of South Tulsa County
 Shamrock Scientific
 Shared Medical
 Shared Medical Services, Inc.
 Siemens Healthcare
 Siemens Healthcare Diagnostics
 Silver Bullett Pest Service
 Sleeppoz, Inc.
 SMC Direct, LLC
 Soder Mechanical
 SourceOne Healthcare Tech
 Spok, Inc.
 Standley Systems
 Sterilmed, Inc.
 Steris Corporation
 Stigler News Sentinel
 Stryker Flex Financial
 Sudden link
 Surgical Principals, Inc.
 Sysmex America, Inc.
 Taylor Technologies, Inc.
 The Medical Protective Company
 The NatL Alliance of Rural Hospital
 Threattrack Security
 Threattrack Security Inc.
 Total Medical Prsnnl Statling
 Total Medical, LLC
 Trane
 Trival CSE
 Unipower Corp.
 United Linen & Uniform
 Univar USA Inc.
 US Department of Education
 US Foodservice


 ADMIN 35297519v3
Case 19-01697-5-JNC    Doc 150 Filed 06/03/19 Entered 06/03/19 15:52:16   Page 27 of
                                        29



 Warren Cat
 WES Enterprises
 WM Recycle America
 Xactast Environmental LLC




 ADMIN 35297519v3
Case 19-01697-5-JNC        Doc 150 Filed 06/03/19 Entered 06/03/19 15:52:16              Page 28 of
                                            29

                                            EXHIBIT 2

                       Greenberg Traurig, LLP’s Disclosure of Connections
                               with Potentially Interested Parties

 The following names were compared to Greenberg Traurig’s Client Database. Greenberg Traurig
 has represented or currently represents those Potentially Interested Parties noted below, including
 various persons or entities that may be related to or affiliated with the Potentially Interested
 Persons, in matters unrelated to the Debtors or the Cases.

  Robert Venable M.D.
  3M Company
  AT&T
  Abbott Laboratories, Inc.
  Accountable Healthcare Staffing
  Aesculap, Inc.
  Beckman Coulter, Inc.
  Boston Scientific
  Cerner Corporation
  CR Bard, Inc.
  Ecolab, Inc.
  Federal Express
  GE Healthcare
  Helmer
  Iron Mountain, Inc.
  Landauer Inc.
  M&T Bank
  Matheson Tri-Gas
  Medline
  Office Depot, Inc.
  Pitney Bowes
  Respironics, Inc.
  Shamrock Scientific
  Siemens Healthcare Diagnostics



 ADMIN 35297519v3
Case 19-01697-5-JNC     Doc 150 Filed 06/03/19 Entered 06/03/19 15:52:16   Page 29 of
                                         29

  Washington County, North Carolina




 ADMIN 35297519v3
